 19-10926-tmd Doc#59-6 Filed 10/01/19 Entered 10/01/19 09:25:23 Proposed Order
                    Granting Application to Employ Pg 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

In Re:                                        §
                                              §             Case No. 19-10926-tmd
ORLY GENGER,                                  §
                                              §             Chapter 7
         Debtor.                              §

 ORDER GRANTING APPLICATION FOR RETENTION OF KASOWITZ BENSON
TORRES LLP AS ATTORNEYS FOR A SPECIAL PURPOSE PURSUANT TO 11 U.S.C.
                             § 327(e)

         ON THIS DAY, the Court considered the Application For Retention of Kasowitz Benson

Torrers LLP as Attorneys for a Special Purpose for the Estate Pursuant to 11 U.S.C. §327(e)

[Dkt. No. __] (the “Application”), and the Court, being of the opinion that the Application is well

taken, will hereby approve same. It is, therefore,

         ORDERED, that the employment of Kasowitz Benson Torres LLP, as special counsel

for the Trustee, be, and it is hereby, approved; and,

         ORDERED, that compensation will be paid upon application to this Court only after




                                                                                          3321593.v1
 19-10926-tmd Doc#59-6 Filed 10/01/19 Entered 10/01/19 09:25:23 Proposed Order
                    Granting Application to Employ Pg 2 of 2


notice and hearing, pursuant to 11 U.S.C. §330 and the requirements of any other applicable law;

and

       ORDERED that unless otherwise ordered by this Court any recovery obtained by

Kasowitz Benson Torres LLP in its representation of the Trustee shall be made payable directly

to the Trustee by the party from whom that recovery is being realized and shall remain subject to

the provisions of Rule 9019 of the Federal Rules of Bankruptcy Procedure.



                                              ###

Order Prepared by Counsel for Ch. 7 Trustee

Brian T. Cumings
SBN 24082882
Graves Dougherty Hearon & Moody, P.C.
401 Congress Ave., Suite 2700
Austin, Texas 78701
512.480.5626
512.536.9926 (Fax)
Email: bcumings@gdhm.com




                                                                                         3321593.v1
